The general rule is well settled that in the absence of express words or manifest intent of the testator, his personal estate is primarily liable for the payment of his debts. Duke of Ancaster
v. Mayer, 1 Bro. C. C. 454; Samwell c. Wake, Ibid.
145; Walker v. Jackson, 2 Atk. 625; Tail v. LordNorthwick, 4 Ves. 824. The doctrine is clearly stated by Sir William Grant in Hancox v. Abbey, 11Ves. 186, as being perfectly established, that in order to exonerate the personal estate there must be either express words or a plain intention. Precise and specific words of exemption are not necessary, but it is sufficient if the intention can be collected from the whole will to give the personal estate exemption from the debts. Mr. Jarman, in his treatise on wills, after a full discussion of the authorities, remarks: "These cases seem to authorize the proposition that whenever the personal estate is bequeathed in terms as a whole, and not as a residue, and the debts, funeral, and testamentary charges are thrown on the real estate, this constitutes the primary fund for their liquidation. 2 Jarman 586. This rule and the principles on which it is founded have been fully recogized and accepted by the courts in this country. 1 Story'sEq. Jur., sec. 572-3; Lupton v. Lupton, 2 Johns.Ch. 623; Walker's Estate, 3 Rawle 229. In England real estate is not liable for the payment of simple contract debts. Here that estate is subject to the demands of all the creditors of the deceased, but not until the personal estate has been exhausted, when it becomes the auxiliary fund for the payment of debts. Hence the doctrine of the English courts of equity has been adopted, that not only must the testator charge his lands with the payment of his debts, but must also show his intention to exempt the personalty. If the personal estate has been specifically bequeathed, and the lands directed to be sold for the payment of debts, the persoal is held to be exempted by necessary implication. But the testator is always presumed to act upon the legal doctrine that the personal *Page 570 
estate is the natural and primary fund for the payment of all debts until he shows some other distinct or unequivocal intention. InLupton v. Lupton, Chancellor Kent states the rule broadly and as not admitting of dispute, that the real estate is not as of course charged with payment of legacies. It is never charged unless the testator intended it should be, and that intention must be either expressly declared or fairly and satisfactorily inferred from the language and dispositions of the will. It is not sufficient that debts or legacies are directed to be paid — that alone does not create the charge — but they must be directed to be first orpreviously paid, or the devise declared to be madeafter they are paid. Where there is an express bequest of all the testator's personal estate (with or without an enumeration of particular articles) and the will also contains a charge of debts upon the real estate, these facts have sometimes been held to favor the exemption of the personalty. But the position is nowhere sustained that a specific bequest of the personal estate,without a charge on the lands for the payment of debts, will exonerate the former. Hill on Trustees 352; 1 L. C. inEq. 918.
Applying these rules of construction to the interpretation of Mr. Cooch's will, in which are no express words of exemption, resort must be had to the intention of the testator in order to ascertain what was his wish in respect to the payment of his debts. The first item contains the general and usual direction to his executor to pay his debts and funeral expenses. By the second he bequeaths to his wife "all my personal property and three thousand five hundred dollars in cash out of my real estate as soon as sold by my executor." By the third he gives to D. Hutchison five hundred dollars. By the fourth he gives to his brothers "the balance of my estate to be divided between them, share and share alike." Finally, he empowers his executor to sell his real estate at public sale within one year after his decease. The question is, What does the testator mean by "the balance of my estate"? Do these words signify what may remain or be left after all the personal property has been given to the wife, and the debts and legacy to Hutchison have been paid out of the proceeds of the sale of the land? And is the inference plain from the context of the whole will that the *Page 571 
intention is to case the burden of the debts upon the real estate? It would be begging the question to say that the inquiry suggests a doubt, and there is therefore no plain declaration or manifest intent to change the legal order of payment. It cannot be denied that in the expressions and terms of this will there is room for conjecture that the testator may have desired to leave to his wife all his personal property free and discharged from the payment of his debts, but there is no plain declaration or manifest intent to that effect. He neither discharges the personal nor charges the real estate, and he is, in the language of Judge Story, presumed to act upon the legal doctrine that his personal estate is the natural and primary fund for the payment of his debts until some other distinct and unequivocal intention be shown. The object in selling the real estate appears to have been to secure the cash payment of thirty-five hundred dollars to his wife, and the division of "the balance" of the proceeds of such sale between his two brothers. This was the purpose of the conversion of the real estate, and in this respect it differs from the case ofSharpley's v. Foxwood Ex's, 4 Harr. 336, where the court held that if there be no direction as to the object of the conversion, and the land is directed to be sold, it is a change, out and out, of the realty. Here there is a special direction to pay the wife thirty-five hundred dollars out of the real fund and to divide the balance between the brothers. There is, then, no fair or satisfactory inference to be drawn from the context that Mr. Cooch intended to exonerate his personal estate. As was said by the master of the rolls in Brydges v. Phillips, 6 Ves.
570, it is only a probable conjecture. There is no certainty, no clear, unambiguous intention to be collected from the whole will, that he meant that. There is no ground upon which to judicially collect a settled intention. The word "all" prefixed to "my personal estate" is not sufficient to make a specific legacy, which is of a particular and individual character, precisely described and limited as to its nature, value, or the place where it may be found. But admitting the legacy to the wife to be a specific one, the debts must still be paid out of the personalty, unless there is at the same time an express charge on the realty for that purpose, or an evident intention to make the charge. A testator *Page 572 
must comply with the rules of construction and the settled principles of law which have been established as well to carry out his intention, where it is consistent with them, as to administer the estates of deceased persons according to a fixed and regular order. Looking at the will alone, and extracting its meaning by intrinsic evidence, there is wanting that clear unequivocal, and manifest intent which is required to exempt the natural and primary fund, and to throw the burden upon the real estate.
 Wootten and Houston, Judges, concurred. *Page 573